DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4 and 9-10) in the reply filed on 12/5/2022 is acknowledged. Group II (claims 5-8) has been cancelled. In view of Applicant’s amendments, Group I-2 (claims 9-10) has been rejoined and the restriction requirement between Groups I-1 and I-2 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the area of the grooves" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as “an area of the grooves”.
Claim 3 recites “the sampling region” in line 4. It is unclear to which this refers as the surface has a plurality of sampling regions according to the preamble of claim 3. For examination purposes, this will be understood as referring to the “one of the sampling regions”.
Claim 10 recites “wherein selecting a plurality of sampling regions from the surface, and measuring and obtaining the average area ratio comprises”. This appears to presume that a step for selecting a plurality of sampling regions from the surface, and measuring and obtaining the average area ratio” was previously recited, which it was not. For examination purposes, this will be interpreted as establishing a step of selecting a plurality of sampling regions from the surface, and measuring and obtaining the average area ratio.
The remaining claims are rejected by virtue of their dependency on claims 1 and/or 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. PGPub 2019/0337031).
Claim 1: Jeon et al. discloses a method of manufacturing a metal mask, comprising: calendering (i.e. rolling via roll 110) a metal material (galvanized steel sheet 150 - paragraph 30), so as to form a metal mask substrate, wherein the metal mask substrate comprises a surface (152a - Fig. 4) and a plurality of grooves (152b) formed in the surface, and the grooves all extend in a direction (evident in Fig. 4), wherein the surface has at least one sampling region (a “sampling region” is arbitrarily defined and may be any part of the surface, including the entirety thereof), and at least two grooves are distributed in the at least one sampling region (a sampling region, including the entire surface of the sheet, may be defined such as to contain at least two grooves 152b), wherein an average area ratio of the area of the grooves within the sampling region to the area of the sampling region ranges between 45% and 68% (e.g. paragraphs 18 and 46 - the ridges on the roller 114a which form the grooves in the sheet 150 occupy 30-50% of the area of the roller, and thus so to would the grooves in the sheet with respect to the surface area of the sheet). While the range of Jeon does not fully anticipate that of the claim, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Because the prior art and claimed ranges overlap, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the grooves such that their average area ratio of the area of the grooves within the sampling region to the area of the sampling region ranges between 45% and 68%.
It is noted that “metal mask” and “metal mask substrate” are not particularly defined beyond the structure and methods recited in the claim, and so the resulting textured metal sheet of Jeon is considered to sufficiently disclose what the claim is calling a “metal mask” or “metal mask substrate” as Jeon forms a metal sheet having the structure as claimed using techniques as claimed.
Claim 3: The surface has a plurality of sampling regions (again, sampling regions are arbitrary and the sheet could be arbitrarily divided into two or more regions), wherein in one of the sampling regions, an area ratio is defined according to the area of the grooves within the sampling region and the area of the sampling region, and the average area ratio is equal to an average of a plurality of area ratios of the sampling regions (given that the pattern of grooves in the sheet 150 is consistent, it is expected that the area ratio in any given sample region would fall substantially within the previously cited range, and an average of any number of these ratios in said sample regions would also equal this value. Furthermore, claim 3 appears to simply define terms which would logically follow from claim 1 above and not actually require additional steps or structure).
Claim 4: The metal mask substrate further comprises a pair of long sides (e.g. in the rolling direction - see Fig. 4) opposite to each other and at least one short side (left in Fig 4), and the long sides are connected to the short side, the sampling regions are distributed along the long sides (sampling regions can be arbitrarily defined along the long sides), and the direction is parallel to an extending direction of the long sides (at least one dimension of the grooves extend along the long sides). There is not necessarily a second short side opposite to the first. However, the examine takes Official Notice that it is generally common in the continuous processing of a sheet good to divide the sheet into discrete portions at some point downstream of the continuous processing (such as rolling). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have done so in order to have formed more manageable pieces, for example, in pressing vehicle panels as intended for the sheet material 150 of Jeon. It is noted that if cutting the sheet 150 instead results in the long sides being parallel to the roll, then the long and short sides would simply be reversed, arbitrary sampling regions could still be distributed along the long sides, and a dimension of the grooves would still run parallel to an extending direction of the long sides.
Claim 9: While the area ratio is disclosed, Jeon does not explicitly describe selecting the at least one sampling region from the surface, and measuring and obtaining the average area ratio of the area of the grooves within the sampling region to the area of the sampling region. However, Jeon discloses measuring various parameters of the grooved sheet geometry (paragraph 65). In view of the fact that the ratio is considered important to the performance of the sheet 150, the examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also measured the average area ratio in order to have ensured quality control, for example. As noted above, the “sampling region” could be the entire sheet or at least any part which would provide a statistically significant representation of the desired area ratio (e.g. one would not have simply sampled a single groove if trying to determine an area ratio of groove-to-sheet area).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. as applied to claim 9 above, and further in view of Loth et al. (U.S. PGPub 2014/0113144).
As discussed above, it would have been obvious to have measured and obtained, for a sample region, an area ratio defined by the area of the grooves within the sampling region and the area of the sampling region. Jeon does not necessarily disclose selecting a plurality of sampling regions from the surface, and calculating an average of a plurality of area ratios of the sampling regions. However, Loth teaches a method of testing for products, such as galvanized steel sheets and/or vehicle panels (paragraph 61) where measurement results are averaged over several sample regions (paragraph 76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have averaged area ratios over several sample regions in order to have determined representative data over a larger portion of the manufactured product, for example.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Jeon is related to galvanized sheets for use in manufacturing vehicle panels. The prior art of record fails to teach additionally performing a photolithography to the metal mask substrate as produced by Jeon, and there does not appear to be any particular motivation for doing so.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 5,105,638 teaches  a similar method wherein indentations are formed via rolling in a metal material having an area ratio of 20-70% (column 10, lines 28-46).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726